Rehearing.
Cockrell, J.
Upon petition for rehearing it is suggested that the bill prays for specific performance as to delivery of the land and that an unconditional affirmance might be res adjudieata against that right. As stated in the main opinion we do not so read the bill. On the contrary, we understand from it that the owners will yield possession of any and every portion wherein the appellant is prepared to begin cutting.
Out of abundant caution, however, the affirmance will be modified so as to read “without prejudice to the assertion by the appellant in any other legal or equitable proceeding, of his right to cut and remove the timber from said land under the terms of the contractand upon such modification, the rehearing is denied.